Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 1-6B (All of the Figures) need to be corrected under 37 CFR 1.84 (u) (2), specifically, “Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.” Also see 37 CFR 1.84 (u) (1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Flaks et al. (US-8884984-B2) in view of Reagan et al.


Regarding claim 1, Flaks teaches an augmented reality display device comprising (See abstract, “A system that includes a head mounted display device and a processing unit connected to the head mounted display device is used to fuse virtual content into real content.” The last emphasized part is augmented reality. See col. 7 line 6 – 10: explicitly discloses augmented reality): 
a camera configured to acquire a background image of a real world (See col. 4, line 33 – 39, “Capture devices 20A and 20B may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space, may be captured, analyzed, and tracked to perform one or more controls or actions within the application and/or animate an avatar or on-screen character.” Captured such as a background, which would be in the form of an image. See col. 8 line 30 – 39, “FIG. 2D depicts the example image which is seen by a user and is the result of projecting the virtual image of the dolphin into the user's vision and using the opacity filter to remove light for the pixels corresponding to the position of the virtual image of the dolphin. As can be seen, the background is not visible through the dolphin. For comparison purposes, FIG. 2E shows the inserting of the
virtual image into the real image without using the opacity filter. As can be seen, the real background can be seen through the virtual image of the dolphin.” The background image is captured from a camera. );

head mounted display device and a processing unit connected to the head mounted display device is used to fuse virtual content into real content.”)  but doesn’t explicitly disclose configured to execute a special effect corresponding to the combination of the models, when a plurality of models for a specific combination are present in a virtual space; 

and a display configured to display the models together with the background image based on the special effect. 

Reagan teaches a processor (see Fig. 1 element 11 Processor) configured to execute a special effect corresponding to the combination of the models, when a plurality of models for a specific combination are present in a virtual space (See Fig. 2A-2B, Fig. 4 - Fig. 6); 

and a display (Fig. 1: element 12 Display) configured to display the models together with the background image based on the special effect (See Fig. 2A-2B, Fig. 4 - Fig. 6, col. col. 1 lines 64 – col. 2 line 9: overlaying an image requires a background image to overlay). 


Therefore it would have been obvious to a person of ordinary skill at the time of the filing of the instant application to combine Flaks in view of Reagan as in doing so would 

Regarding claim 2, Flaks in view of Reagan teaches the augmented reality display device according to claim 1, wherein the special effect comprises at least one of: causing the plurality of models for the specific combination to perform a specific operation (See Reagan col. 7 line 15 – 26) ; or displaying a specific computer graphic or another model in addition to the plurality of models for the specific combination (See col. 7 line 15 – 26, Fig. 5 and Fig. 6). 

Regarding claim 3, Flaks in view of Reagan teaches the augmented reality display device according to claim 1, wherein the model includes a dynamic model that is configured to move in the virtual space and a static model is configured to stay at a specific position in the virtual space (See Reagan col. 7 line 15 – 26: a castle is a static model, Fig. 5 and 6: illustrate a dynamic model), and the processor is configured to execute the special effect corresponding to the specific combination of the dynamic model and the static model (See Reagan col. 7 line 15 – 26, Fig. 5 and 6: the models are based upon the combination).  

Regarding claim 4, Flaks in view of Reagan teaches the augmented reality display device according to claim 1, wherein the processor is further configured to: analyze an image including a real object (See Reagan Fig. 1: detecting, such as analyzing); extract a feature of the real object included in the image (See Fig. 2a: extracting a feature of a 

Regarding claim 5, Flaks in view of Reagan teaches the augmented reality display device according to claim 4, wherein when the real object contacts the model in a display space of the display, the processor is configured to execute a special effect of applying an action by the contact to the model (See Reagan col. 7 line 26 – 65: contact such as touch. Alternatively Fig. 5-6 shows a form of contact that produces a special effect.).  

Regarding claims 6, Flaks in view of Reagan teaches the augmented reality display device according to claim 1, wherein the processor is further configured to analyze an image including a real object and generate a two-dimensional or three-dimensional model from the real object included in the image, and to further configured to set a special effect to the generated model for a combination of the generated model with another model (See Reagan Fig. 2A-2B, Fig. 5 and Fig. 6, Col. 7 line 15 – 26: the rendering may be 2d or 3d).  

Regarding claim 7, Flaks in view of Reagan teaches the augmented reality display device according to claim 1, wherein the processor is further configured to analyze an image including a real object, and further configured to either read the model corresponding to the real object from memory or acquire the model corresponding to the real object from a server via a communication line, based on information of the real 

Regarding claim 8, Flaks in view of Reagan teaches a non-transitory recording medium storing a program configured to cause a portable information terminal to function as the augmented reality display device according to claim 1 (See Reagan col. 2 line 2 – 9: programs may carrying out instructions on the medium).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616